
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1294
		In the House of Representatives, U.
		  S.,
		
			May 11, 2010
		
		RESOLUTION
		Expressing support for designation of the
		  first Saturday in May as National Explosive Ordnance Disposal Day to honor
		  those who are serving and have served in the noble and self-sacrificing
		  profession of Explosive Ordnance Disposal in the United States Armed
		  Forces.
	
	
		Whereas the bomb and mine disposal profession was created
			 in April 1941;
		Whereas members of Explosive Ordnance Disposal
			 organizations perform a dangerous and selfless task often without recognition,
			 risking their lives on behalf of the United States;
		Whereas the United States will forever be in debt to
			 personnel in the profession of explosive ordnance disposal for their bravery
			 and sacrifice in times of peace and war;
		Whereas people in the United States should express their
			 recognition and gratitude for members of the Explosive Ordnance Disposal
			 profession; and
		Whereas the first Saturday in May would be an appropriate
			 date to observe as National Explosive Ordnance Disposal Day: Now, therefore, be
			 it
		
	
		That the House of Representatives supports
			 the designation of National Explosive Ordnance Disposal Day to honor those who
			 are serving and have served in the noble and self-sacrificing profession of
			 Explosive Ordnance Disposal in the United States Armed Forces.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
